 

\ooo'\i¢\'m»+>o)-»-\

r-\»-\
v--§Q

`v-\)--\»-a')-\x--mr-\+-\
\Dm,\`|'o'\()'lh>()~)

NNNN NNN
oo\io\<n‘§~<»r\)>-x

p._\
N ,

`Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 1 of 32

DEc 14 2013 GT

amu”
w "”"WHW&%%"

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE 1 g
_ / _ ,_
MARI< PHILLIPS, o ' case Number:g C V 0 1 8 0 4
Plaintiff, COMPLAINT
1. Computer Fraud and Abuse Act (18
v.` U.S.C. §1030 et seq.);
` _ o ~ 2. Conversion; and
IOYCE PRIMM SCHWIECKERT, 3. Trespass to Chattels.
IENNIFER PAIGE SCHWIECKERT,
THOMAS ]EFFREY `KEANE, KEANE ]URY DEMAND
LAW OFFICES and Does 1-5, \
Defendants.

 

 

N
* Qi

 

 

Plaintiff Mark Phillips (”Mark”) files this Complaint against ]0yce Primm

' Schweickert (”]oyce”), ]enrlifer Paige Schweickert (”]ennifer"), T. ]effrey Keane (”]eff”),

I<EANE LAW' OFFICES (”Keane LaW”) and Does 1-5 (collectively, ”Defendants”) and,
upon information and belief, alleges as follows: l
INTRODUCTION v
1. This case concerns several individuals Who wrongfully accessed `

computers and computing devices belonging to plaintiff, formerly engaged in

 

complaint- 1 MARK PHILLIPS'

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PH]LLIPS@GMAIL.COM
206.607.9415

 

 

\o`oo\io\uin>ool\)»-`\

NNNNNNNNN'>-\»-\»-\r-\»-\»-\>-a»-\>-\»-\`
~OO\lO\W>PQJ~Nr-\O\DOC\]O\UH¥OJNr-\O

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 2 of 32

developing highly sensitive and confidential technology applications used in interstate
commerce, including cryptography for the music and entertainment industries y
Respondent’ s data comprised almost exclusively of the following: source code for
protecting digital media content, corporate and personal accounting information,
attorney-client privileged documents, litigation strategy documents, personal
identification, HlPPA related medical files, and trade secrets

y ' 2. ' y The defendants Were motivated variously by vindictiveness ego,
pettiness, bullying tactics, an attorney’s desire to gain an unfair negotiating advantage 1
for his client in a divorce proceeding and his desire to show§off to a Wealthy client the

lengths he Will go to appease her Whims. With their different motivations but common

`tactic, the defendants at various times broke into plaintiff’s computers, embedded

internet devices, and hard drives, and/or ordered such trespasses, installed spyware,

~ stole plaintist confidential data, interfered With plaintiff’s access to his own computers

and data, and used the stolen data to cause harm to plaintiff and thus violate the federal

Computer Fraud and Abuse Act.

THE PARTIES
3. Plaintiff Marl< Phillips is an individual and as the date of the filing of this
complaint is married to ]ennifer Schweickert. Plaintiff and defendant ]ennifer filed for
divorce on March 5, 2018. Defendant ]oyce, defendant ]ennifer’s mother hired longtime
family attorney defendant T. ]eff Keane and his law office to represent her. Plaintiff
resides in King County, Washington.
4. Defendant ]oyce Primm Schweickert is the mother-in-law of Plaintiff,

mother of defendant ]ennifer, financier of the divorce proceedings With her longtime

 

complaime 2 MARK PHILLIPS

288 106'1'H AVENUE N.E. STE. 1501 '
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

\ooo\io\uiq>,o)ro~,

NNNNNNNNN+-\r-\v-\»-\+-A~»-\`»-\»-‘o-\»-a
OO\`|O\UPOJNl-\C>\DOO‘\]`O\OTH>C»NHO

 

 

Case 2:18-cv-01804-|\/|`.]P Document 1-1 Filed 12/14/18 Page 3 of 32

family attorney defendant ]eff Keane, and at all times material hereto Was a resident~of

' King County, Washington.

5. Defendant ]ennifer Paige Schweickert Was at all times material hereto a
resident of King County, Washington.
g 6. ` ' y Defendant attorney T. ]effrey Keane was all times material hereto a
resident of King County, Washington.

87. Defendant Keane LaW Offices is a private law office owned by principal
and defendant T. ]effrey Keane and is located 100 NE Northlake Way #200, Seattle WA
98105. 2 ' `

8 8. Does 1-5 are individuals Who acted in concert With the named defendants
in illegally accessing, interfering With, misappropriating and/or damaging plaintiff’s

computers

]URISDICTION AND VENUE
9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331.
710. This Court has supplemental jurisdiction over the state law claims
pursuant to 28 U.S.C. §1367, as they form part of the same case or controversy as the
federal Computer Fraud and Abuse Act claim. 8

11. This Court has personal jurisdiction over all defendants because each

defendant conducts business activities in this jurisdiction and has caused harm to

plaintiff in this jurisdiction.
12. Venue is proper in this district pursuant to 28 U.S.C. §§ 139l(b) and (c)
because, inter alia, Defendants have substantial contacts With and/or may be found in

this district; many of the events giving rise to this lawsuit have arisen and continue to

 

Complaint- 3. , MARK PHILLIPS

288 106TH AVENUE N.E. sTE. 1501

BELLEVUE WA 98004 ,
MARK.PPHLLIPS@GMAILCOM
206.607.9415

 

 

NNNNNNNNN`»-\»-\»-¢QQ»-\Hz_»»-\\-\
oo~\)o\cnn=~o),N`»-\c>\ooo'\io\»oi»>,oaw¢-ac:

relationship, in part facilitated by ]oyce, defendant’ s mother. Mark and ]ennifer bondedl

auspiciously agreed to ”defend” ]oyce, keenly aware of his client’s ability to settle, but 4
j notuntil he had exhausted all the legal ”procedures” andinvestigations afforded by the

process leading up to trial. ]eff would later brag that he ”pushed Steve around." ]oyce, '

 

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 4 of 32

occur in this district; and defendants have committed the majority of their alleged
tortious acts in this district `
FACTUAL ALLEGATIONS
' 13.' On October 25, 2012, Mark and ]ennifer began a long-distance romantic

over the shocking behavior by ]oyce and ]eff aggressively bullying and humiliating her
ex-live-in ”husband, ” Steve Schweickert. Steve had recently been discovered to have
led a decade-long secret life in online dating. ,

14, ]oyce having been humiliated by Steve turned to ]eff and instructed him
to destroy Steve ”legally.” Steve had sued ]oyce claiming that they had formed a

meritorious relationship entitling him to a million dollars. Opportunistic attorney ]eff

in part,y a wiling dupe, would later admit she enjoyed harassing Steve and his new love
interest y

15. ' During this litigation, joyce financed, facilitated and ordered the full
investigation of Steve, the women he was involved with, and authorized the mining of
all his computers, files, and accounts leff discovered many emails with other women
that ]oyce previously knew nothing about and uncovered a particularly salacious hand-
made collage of nude professionally taken digital images of ]ennifer. ]eff provided
]oycewith these voluminous nude pictures of ]ennifer in printed form which ]oyce
would show to various people from time to time. The mining of Steve’s computers,was

instrumental in the harassment and embarrassment of Steve enabling ]eff the leverage

 

compiaim- 4 ` MARK PHILLIPs

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

\ooon"o\oiu>o)l~)`>-\`Wj

N`N{NNNNN‘NN»-\`»-\i-=,'»-\»-\»-a»-\'»-\»-s.-é
oo,\io\<.n»>m,Nr-\o\ooo,\io~masvoa~`~o

 

 

Case 2:`18-cv-01804-|\/|.]P `Document 1-1 Filed 12/14/18 Page 5 of 32

` he needed to settle the case for $60,000. In short, ]oyce and ]eff have employed this

backing tactic successfully in 2013 and are now again employing it against plaintiff
8 16. , ]eff would use the aforementioned hacked emails, and facts in pleadings
to ]oyce’s delight. ]eff would often brag that ]oyce had ”infinite” amounts of money to
litigatey a claim he made to plaintiff numerous times and to attorneys of opposing or '
adjacent litigation in which ]oyce would claim an interest On some other occasions, ]eff
would caution those that would pursue claims against ]oyce, citing the same ”infinite
resources.’f y y 7

1,7.~y s During plaintiff'S time as a family member of the Schweickert household,
he witnessed firsthand how ]eff postured and duped ]oyce, a routine pointed out by
]ennifer. Ironically, ]oyce and ]ennifer complained constantly of the exorbitant fees
charged by ]eff while admitting that he managed them by instilling fear.

18. Emblematic of ]eff’s employing similar computer hacking tactics to

successfully gain an unfair advantage can be found in Schweickert vs. Schweickert Case

/ No~. 11-3-07507-2 SEA at King County Superior Court:

~ ~ "An investigation which included forensic examination of various computer j
hard drives has revealed at least partial evidence of the actual activity of Stephen
Schweickert during the 2003 time frame. During that time Stephen-acting as a
'computer helper' to ]oyce's adult daughter ]ennifer--worked on ]ennifer's home
computer in Los Angeles. During his 'worl<,' he located nude pictures of ]ennifer
which ]ennifer had stored on her computer. Without telling anyone, Stephen
removed those nude pictures (approximately 300 pictures in total) and placed
them on his computer. He later moved the pictures to the hard drive of a later
version computer he had purchased using ]oyce's funds. He evenvcreated a
pornographic 'collage' of photos of other nude females into which he placed
some'of the nude pictures of ]ennifer. lt is difficult to reconcile yStephen's claim of
a 'commitment' to ]oyce when one is made aware of these kinds of activity, only

` some of which could be detected since Stephen Was generally scrupulous about

h scrubbing and deleting material from his computers These images were

 

compiaint- 5 , MARK PHILLIPs

288 106TH AVENUE N.E. STE. 1501

, BELLEVUE WA 98004

MARK.PI~HLLIPS@GMAIL.COM
206.607.9415 ~

 

 

 

\o oo'\i o\ 01 »J>,o)`w`»-a

`N`NNNNN`NNN»-\A"HH`»_\`,._\,_A,...i,.;....\
oo'\io\oia>o)w»-ao\ooo’\io\cnn>o)w»-ao`

' friendly witness Plaintiff shared yet even more revelations, which culminated, at one- y

f despite being illegal.

computers and for that matter all financial support.

, of which~was rarely given only in the event of his hospitalization and even then for the

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 6 of 32

L

' obtained using forensic experts since they were carefully secreted on Stephen's'
computer such that a normal user could not locate them. See, generally,
Declaration of Shane Babbitt, Ex. C, forensic computer consultant.”1

19. In this litigation, defendants deposed plaintiff on October 28, 2012 as a

point, to ]oyce bursting into tears and crying on the shoulder of plaintiff ]eff would
later state that plaintiff was a ” good guy” and ”upfront and honest.”

20. Days after the deposition, Plaintiff called ]oyce to check in on her. Plaintiff
would later learn that the phone call was recorded by ]oyce and distributed to 3ml
parties unbeknownst to him. Plaintiff learned that this behavior Was routine for ]oyce

21. ' Despite the odd behavior of ]ennifer’s mother ]oyce, plaintiff became
involved with ]ennifer and they dated until ]une of 2013 when she moved to Seattle
from Los Angeles to be With him. During this period of time, ]ennifer communicated
with plaintiff almost exclusively on his 2012 Apple MacBool< Pro.

22, In ]une of 2013 when ]ennifer and plaintiff moved in together, jennifer
Witnessed first-hand the volume of computer back-ups, embedded devices, and past
computers Which plaintiff kept organized and eventually in storage when they moved

to Queen Anne in 2015. ]ennifer almost exclusively relied on ]oyce for the purchase of

23. Between the summer of 2013 and fall of 2017, none of the defendants Were

given authorization to access any of plaintiff’s computers or files without his permission

limited use for paying bills or accessing an online bill pay account. Defendants were

 

1 Defendant Joyce Schweickert Motion for Summary Judgement in Schweickert vs.
Schweickert Case No. 11-3-07507-2_SEA, pg. 3 Footnote

 

Complaint-- 6 ' v y MARK PHILLIPS

288 106TH AVENUE N.E. sTE. 1501
BELLEVUE WA 98004
MARK.PmLLIPs@GMAIL.coM
206.607.9415

 

 

`\o ‘oo~\ro\ my »c=-,o)` so »-a

NNNNNNNNN~»-i»-\»-».-\»-\>-\~H»-xp
oo\io\oi»s>o)m~o,\ooo\io\oi»l=-eoom~o

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 7 0f32

also aware that unauthorized access to plaintiff’ s devices would give rise to civil and

possibly criminal liability, because he emailed them several times warning them of

, such.

24. For example, in October of 2017, ]ennifer spent time secretly accessing

plaintiff’s computer copying e-mails, taking screenshots of documents and secreting the

files to her e-mail. Plaintiff's computers automatically sent notifications to him of
]ennifer’s activity. Plaintiff informed ]ennifer that she should ask him for information c
instead of snooping surreptitiously. 7

25. `Several Weeks later, ]ennifer complained that she was jealous that plaintiff
had emailed an old female friend and shared his disappointment with her about y
lennifer’s ill treatment of him, including the physical and verbal abuse she subjected
him to during the marriage ]ennifer was humiliated, embarrassed, and fearful of how
she wasbeing portrayed and sought to exert more control over plaintiff by imposing
stricter requirements for ”rnedical care.” ]ennifer would routinely ”punis ” plaintiff by
takingaway his medication and withholding financial support

26. ' In the interest of caring for his marriage, plaintiff complied, despite
having reservations about her true intentions lt was common for ]ennifer to use
medical treatment and ailments to solicit sympathy and attention from ]oyce. ]ennifer
would also routinely ”fire” any medical provider who did not support her ”WebMD” '
diagnosis of herself Nonetheless, plaintiff became more and more frustrated that
]ennifer was withholding support from him while also consuming copious amounts of

ketamine and bursting into screaming tirades leading to many domestic violence

` attacks against plaintiff One such outburst culminated in ]ennifer’s arrest

 

Complaint-- 7 c MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

\ooo\ic\‘oi'»:=- oa`r~o»-\

N`:NN~'NNNNNN»-\)-AF-\H>-¢»-a»-\v-\>-A»-\
oo‘,\i~o\,oi'»c>o)r\)»-\c>\ooo-io\§n»r=-o)N>-ac:»

 

 

Case 2:18-CV-01804-|\/|.]P Document 1-1 r|:i|ed 12/14/18 Page 8 of 32

g 27 . 8 Plaintiff believes that ]ennifer’s paranoia over plaintiff seeking out
domestic violence counselling fueled her need to ”spy” on plaintiff and led eventually
to her partnership with the other defendants to invade plaintiff’s computer privacy.

y 28§ g In addition to ]ennifer secretly accessing plaintiff’s computer, she created

subterfuges in which to seek further and deeper access to plaintiff’s servers such as the

g need to change payment information and account authorization

j 29. ~, One such scheme she employed on November 12, 2017. During plaintiff’s
hospitalization ]ennifer emailed him notifying him that "he was not being hacked,” but
that she was resetting and trying various passwords to become the Apple family 8
account organizer. ]ennifer knew that plaintiff employed long passwords, two-factor
authentication and was concerned about hacking by 3rd parties as he was previously

victim to such crimes ]ennifer also knew that she was only authorized to change the

Apple family organizer and re-login into the Apple TV devices - but not authorized to

install, copy, collect ‘screenshots, distribute or tamper With any of plaintist laptops.
Despite this limited scope of authorization, ]ennifer exceeded her authorization and
shortly thereafter,` March of 2018, trafficked in his passwords,

30. As defendants had earlier threatened, defendants conspired to steal
plaintiff s passwords, computers embedded devices, and hard drives and provide them
to ]eff to hack into and do what he did with Steve.

31. As one of plaintiff’s computer servers logged, on March 2, 2018, ]ennifer
disconnected plaintiff s2012 Apple MacBook from the home network and provided the
laptop to ]eff. ]ennifer refused to provide plaintiff with his computers between g
September of2017 through March of 2018, depriving him of their uses and access to his
data. ln March when ]ennifer provided ]eff with plaintiff’s dozen servers, laptops, and

embedded computers and over a two dozen hard drives - she knew that her mother

 

, compiaini- 8 , ' MARK PHILLIPs

288 106m AVENUE NrE. STE. 1501
BELLEVUE WA 98004
MARK.PIHLLIPS@GMAIL.COM
206.607.9415

 

 

\ooo\i‘o-ui»>o)`ro>-»

NN`NNNN,N`N»-\»-A>-Ao-\»-\i-ac-Ai-\`p-x»_a
yt‘>O\'|`C§\<.Hrl>~£)~)t\Jr-|`:,-\O\OOO\1‘<7\»€)1pld~£i)r\>i---l\©

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 9 of 32

had ordered and agreed to pay for the hacking into them for data. Defendants agreed
tocreate a duplicate copy of all of plaintiff’s physical files, confidential information, and 8

communications In March of 2018, when ]ennifer provided the computers she also

forwarded emails to ]eff with passwords she had surreptitiously gained from plaintiff
with the previously detailed ruses.
32. In order to continue to molest plaintiff’s electronics unencumbered, ]eff 7

threatened plaintiff with a restraining order if he contacted ]ennifer - including

` informingplaintiff that she could ”disparage” him if she wished to 3rd parties which

she was`prone to do. Plaintiff was frustrated that he could not access his files,
accounting information, and use of his computers as he was planning to go to school for
computer science and lacked his own laptop to work on. This frustration lasted from
August of 2017 through November 21, 2018 - almost a full year.

33. ln addition to the 2012 Apple MacBook Pro, each of the other computers

and hard driveswere labelled with plaintiff’s previous company A DOT Corporation,

with an asset tag,' were also password protected, locally encrypted, used for internet '

commerce and in all cases contained source code and business documents confidential
to plaintiff his former companies and the clients he represented Any ”compu_ter

forensic examiner” would easily recognize by the BlOS, operating system, and state of

the computers that theywere not purchased between 2015 through 2018, the period of y

time in,which plaintiff was involved with defendants

34.' Between March"of 2018 through October 2018, defendants deprived
plaintiff use of his computers and data. And until November 21, 2018 defendants
deprived plaintiff use of his 2012 Apple MacBook Pro while mining them for emails,

web history, and,ostensibly materials used to embarrass, humiliate, and coerce him to

 

Complaint- 9 1 c MARK PHILLIPSr

288 106TH AVENUE N.E. STE. 1501 ~
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

\0®\]0\011>00¥\3|-‘

N"NNN`NNBNNH")-A>-Ar-\»-\H»-\r-Av-\r-d

 

 

` Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed12/14/18 Page 10 of 32

giving up his legal rights use of digital property, and actual property Which defendants
retain and have secreted in undisclosed storage facilities under their sole control.'

~ 35. On October 26, 2018, frustrated with ]eff's repeated false promises of
returning plaintiff’s laptop to him, plaintiff filed a motion with King County family law y
court seeking among other things the return of his personal computer, the 2012 Apple
MacBook Pro. ln those pleadings plaintiff reiterated and presented emails from y

defendants where he has asked for his computer and defendants had made false

promises after false promises to return them, only to secretly be orderingDoes 1-5 to
hack into the computers to ”image” them without detection. Ostensibly to traffic in such
information, ]oyce ordered and authorized such trespass as she had done so years

before With Steve when computer forensic experts were retained.

g Plaintiff’ s Computers
36. 1 On October 19, 2012, plaintiff purchased the 2012 MacBook Pro 15” Retina

(2.7 GHz lntel Core i7 and 16 GB of 1600MHz DDR3 RAM). This was the same laptop
which ]eff would refer to in his November 21, 2018 letter announcing its return, while
pretending not to know if it was the right laptop, stating: ”If this is the wrong laptop,
please immediately advise.” Defendant later admitted that he imaged the computer,
thereby accessing its serial number, computer date, and user accounts

8 37. ln addition to this laptop, plaintiff had numerous other lnternet capable,
interstate commerce enabled computers at his former residence on Queen Anne to
which“]ennifer had sole access throughout 2018.

38. Defendants continue to deprive plaintiff of the following computers with

y the exception of the first which was returned in November 21, 2018:

 

compiaint-- 10 ' MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501 y
BELLEVUE WA 98004
MARK.PI‘IILLIPS@GMAIL.COM
206.607.9415

 

 

\ooo\io\uiu>o)ro»-\

>-\~ >-\ »-\` r1--\
OJJI\J |-\ 0

NNN`NNNNNNI-‘!-"I-\t-\t-\

1-\~\
»s,>`

8 CaS€ 2218-CV-01804-|\/|JP DOCUm€nt l-l Filed 12/14/18 Page 11 Of 32

2012 Apple Mac Book Pro 15” ($3,059.00) 2

2014 Apple Mac Book Air 13” ($1,319.00) (Serial No. C02M50W3FLCG)
iPad`Mini (Black) ($419;00)(Serial No. F4KMC5DVFCM5)

iPad Air 2 ($449.00)(Serial No. F6QSPO0FG5YR, IMEI 35-207107~
63679322)

e. Apple TV 4 ($169.00)(Serial No. DY3T9M2PG9RM)

f.~ Apple TV 4 ($169.00)(Serial No. C07V6NHRHNM4)

g. Additional computers which may have been tampered or imaged by
defendants include (2) DELL Poweredge 2950, which oddly would not

D.O"P’

P-'

turn on when returned to plaintiff- but had loose hard drives within

h. '(2) Sony Viao TP and Sony Viao Laptop

i. 16 250<_;13 2.5 Hard drives

j. 10 500GB-5TB Hard drives - additional hiring of forensic computer
experts will review these devices for similar treatment of the system

y log files
39. In total, over $15, 000 in computer hardware, accessories were retained by
the defendants depriving plaintiffs of their use and by defendants own motion to

continue dated November 20, 2018 inhibited his ability to respond to request for y

production in a timely manner causing additional litigation expenses

Conspiracy to Commit Fraud
40. ` ]oyce sought to meet With plaintiff in August of 2018 to discuss agreeing
to signing a divorce decree and ”walk away” from his belongings property and rights

At the meeting Which occurred on August 4, 2018, ]oyce claimed that if plaintiff did not

 

2'Apple Computer Online Refurbished Pricing

 

 

 

'compiaint- 11 MARK PHILLiPs

288 mem AVENUE N.E. sra 1501
semiqu wA 98004
MARI<.PPHLLIPS@GMAIL.coi\/i
206.607.9415

 

 

\ooo-~io\ui`~»l>oam`»-a`

o--\‘r-\'r-s~i-\
o.);r\)l-\‘c:

NNNN`NNN»-\>-\»-\»-a»_\
oxm»>o)r~)`-o\.ooo'\io\cn

N
1®~

ti--\
)l>~,

l\)
‘ \1

 

 

Case 2;18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 12 of 32 c

agree to her demands she would "spend whatever it takes” to destroy him legally.
]oyce offered plaintiff a ”take it or leave it” sum of $60,000. Defendants at this time had
in their possessions plaintiff’s computers plaintiffl s data, plaintiff’s passwords, and
were in`effect attempting to blackmail plaintiff under the threat of year-long litigation
and humiliation. 8 ' _
41. As the months passed, ]eff would remind plaintiff through publication of
his HIPPA protected information in pleadings and e-mails that it would end if plaintiff
would agree to a sum in the ”five figures.” On October 18, 2018,~ ]eff e-mailed to
plaintiff ”I told you before that when you get to five figures you have a real chance of
settling." 7
j 42. Defendants have operated with impunity stealing plaintiff s possessions
accessing his private confidential information, hacking into his browser, and are
underway accessinghis private confidential medical history to force a settlement with
plaintiff and steal from him any rights he may hold, his property, and his dignity.y
' 43,y y In conjunction with ]eff, ]oyce orchestrated and ordered the hacking into `

plaintiff’s computers by ordering ]ennifer to do as she told. As ]ennifer received her

` entire income from ]oyce, ]ennifer does not argue with ]oyce- especially with regards
8 to legal matters of which loyce is funding. ]oyce was motivated to orchestrate these

' hacking and blackmail activities because she enjoys the entertainment of the litigation

and dissemination of plaintiff’s private HIPPA information During the majority of the

marriage ]oyce enjoyed retaining the entirety of plaintiff’s property in an undisclosed

, storage unit, only to have'cherry-picked plaintiff’s belongings and dumped the rest.

44. l Plaintiff repeatedly on separate occasions and in writing requested from

jeff the return of his property, in addition to the computersand data, ]eff responded by ~

 

compiaini- 12 y MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501
' BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

\o,oo\i_o\oiu--`o)ro»-\

NNNNNNNNN~HHH»-»~H'~H¢-\
'oo\io\oi»>ool\)»-»c>\ooo\io\oiu>wm»-\o

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 13 of 32

claiming that ]oyce and ]ennifer either disposed of the items or the items had been

gifted to them by plaintiff- which is a falsehood

45. At the same time jeff was claiming his clients retain ownership of the

items ”gifted" to them, he stated in a November 30, 2018 pleading to the Court that he

had a right to ”image” plaintiff’s computers because ]oyce and ]ennifer actually paid for

them, including the Macbook Pro. ln fact, defendants collectively and unilaterally have

stolen what items they wanted of plaintiffs disposed of other items of personal and

sentimental value to plaintiff, and returned what they have already ”imaged,”
”processed,” or installed With spyware.

46. Property which has been stolen in addition to the data by the defendants
include: ` y

a. Vietnamese Kim Thahn gold bullion ”bars” or leaves - actual gold

content of 1.205 troy ounce (37.5 grams) - currently on eBay for $1,149
for a half ounce or $2,298 total.
Dimond Bike Frame valued at $5,000

57

Cannodale Bike frame and bike, including accessories $5,000

SmartCar, $5,000, in plaintiff’s name

Q. o

e.' Woman in Pini< Painting, $35,000
c f.' l-lermes Large Format Watch and Orange Band, $10,000
' g. Snowboard and accessories $3,000 7

47. c ln addition to the physical computers that plaintiff owns he also licenses ~

computer software for exclusiveuse, including accounting program Quicl<Books, Apple

y Developer Network, iCloud services and Microsoft Outlook, Microsoft Word,

Microsoft Excel, and GoPro Video editing software bundled with its GoPro cameras

 

compiaim- 13 MARK PHILLiPs

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

so oo \1'<:\` 01 yu> m N_»-\

NN~NN'NNNNN»-A»-\'i-a»-ar-\i-\)-A>-a`r-\v-\
m\]Q\(JTPPUJN!~"O\O®\]O\th-U)NHO

 

 

CB.S€ 2218-CV-01804-I\/|.]P DOCUment 1-1 Filed 12/14/18 Pag€ 14 Of 32

48. All computers iPads, and devices owned by plaintiffs are connected to the
internet and/or used in interstate commerce

49. " 8 Plaintiff’s computers are all password protected, locally encrypted, server
encrypted and when connected require server (Apple iCloud) authentication to access
]ennifer had access to plaintiff’s passwords until December of 2017 so that she could
make accounting changes while plaintiff was hospitalized y

50. jennifer had plaintiff s passwords for the sole purpose of accessing
plaintiff’s iCloud or laptop computers to update any account information while plaintiff
was hospitalized jennifer had no permission to access plaintiff s data, personal emails,

documents work product, accounting or other business records

7 y Defendants Admit Hacking and ”Imaging" Plaintiff’s Computers _

51. ln the possession of defendants plaintiff’s computers were hacked, its

g data'copied, and mined for all its information, which ]ennifer and ]eff admit to under

penalty of perjury in pleadings
52.' ]eff’s motivations Were laid out in a ]une 6, 2018 email to Mark:

”,. So far you have completely ignored my entreaties to you to agree to a form
of property settlementagreement and dissolution decree which should be easy
to negotiate If your reluctance to engage in that process comes from your '

' misbelief that the outcome of this is not going to be a decree of dissolution l think
you are kidding yourself y

g The best thing you could do to,help yourself move along in life is to resolve this
, matter on known terms without a trial.

lf you, in response to this note, treat it like my former notes to you requesting
the same engagement from you, we (will thereafter assume it is necessary to
discover the case, take your deposition, and prepare for trial. l think that is a

 

'compiaim- 14 MARK PHILLIPS

288 106TH AVENUE N..E STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

\o`oo‘\io\ois>~o)N»-\

NNNNN'NNNN»-\>-\~>-\»-»»-»~»-&-\»-\
'oo\io\,oi»s>o.)r~)»-\c>\ooo'\io\oiu>,o)~»-=o

' g Case 2:18-cv-01804-|\/|.]P Document1-1 Filed12/14/18 Page 15 of 32

~ complete time and money sink, and for no good reason. But, quite obviously, l
can force you to do nothing .. . .” (emphasis added)

53. ]eff knew full well at this time that he was not going to participate in
discovery, but rather employ the tactics he had successfully used in the previous matter
with ]oyce,

g 54. For example, on October 8, 2018 plaintiff e-mailed ]eff and his assistant
Donnathe following: 7

`”]eff, as you know as you know, I have withdrawn my permission for
]ennifer (or you for that matter) to access my electronic equipment - and'as you
aware, the computers and drives accessed beyond my permission and with
encryption is legally problematic -. . .but given that this is the 4th time l have

c requested in writing and you continue to dissemble - l am concerned and will
`raise'this issue with the court.” (Emphasis added)

55.y c ]eff, operating with impunity and above the law responded to Mark with

the following: ”lt will help if you stop making things up Mark. ]eff”3

y56. On October 18, 2018 plaintiff wrote to ]eff,
”Finally, the following description of items that were not returned to me
presumably because you are rifling through them. However, please provide me
with a date and time when you will be able to deliver these things to me so that l
can avoid the expense of filing another motion/scheduling a hearing. y
All electronics from hard drives USB storage drives to laptop and computers.”

8 ' 57. On October 19, 2018 plaintiff wrote to ]eff and Ally Nelson

(a en@t_:jkeanelaw. cgm),

‘_‘However, what is noticeably missing is my 2012 MacBook Pro which is

remotely encrypted remotely locked, internet connected and notifies me of its

 

 

 

3 October 8th, 2018 Emai_l between Phillips and Keane, Purcel Re: Delivery

 

compiaim- 15 , ' MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

Sooo\io\oi»i=-wr\)'»~»

NNN~N'NNN'NN`»-ai-\Hi-\:-)`»-\HH>-a
oo"\i'o\~ois>mc~.)¢i-\o\ooo\io\oiu=-oo`N~.»-\

pa
to,

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 16 of 32

last location as well as the associated computer accessories from my office on
Queen Anne. This laptop and the accompanying hard drives which it backed up

' to were specifically monitored for illegal and unauthorized access and logged
such activity for this particular situation l am demanding its immediate return

y as any access to the devices would be further breaches in CFAA 18 U.S.C. Section
1030 (h§p s:[[en.wikipg dia.org[ m`§[€omputer Fraud and Abuse Act).
lennifer can share with you when l caught her exceeding her authority on this
laptop and took a screenshot. This is not acceptable behavior in ”nofault"

marriage dissolution 4

58~. Defendants at the same time were actively ordering the hacking, installing
of hacking software, and stealing of plaintiff’s data as reported by the computer

y system's logs (which were not deleted or manipulated by the defendant’s tactic of

obfuscating dates despite their extraordinary efforts). The obfuscation of defendant’s g
trespass is ironic given ]eff’s earlier pleadings regarding Steve’s treatment of the nude

]ennifer photographs ]eff wrote: ”[nude photographs of ]ennifer] obtained using

forensic experts since they were carefully secreted on Stephen's computer such that a

normal user could not locate them.”

59. Server logs from plaintiff’s computer report that between August 9, 2018
through August 16, 2018, plaintiff s 2012 Apple Mac Book Pr05 was accessed daily,

' including being connected to a Thunderbolt drive to copy its hard drive. Defendants

kept the computer on a subnetwork so as to not allow the computer to inform iCloud of 8

its location used a'local hard drive to boot the computer into recovery mode and

bypass its operating system, despite accessing the operating system using stolen

 

4 E-mai'l between Phillips, Keane, Ally Nelson Re: Delivery of Computers

5 Excerpt of 2012 Apple System Logs for August and October “Wake Events”

 

` s Complaint- 16' ' ' MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

\ooo~\i‘,o\<.nu>o)\\)»-\

NN~NNMN~NNN`HHH»-\»-\»-r~»-\H»-\

 

 

CHS€ 2218-CV-01804-|\/|JP DOCUm€nt 1-1 Filed 12/14/18 Page 17 Of 32

y passwords in which defendant s trafficked to gain access to plaintiff’s other internet

passwords, banking information, and confidential information
y Defendants Knew Accessing Computers Was Illegal

60. On October 7, 2018, plaintiff sought a court order for the return of his 2012
Apple MacBook Pro, which defendants had continued to deprive him of.

61. ' Server logs demonstrate that defendants had illegally collected data up
until August 2018 having the computer since March of the same year. Unsatisfied and
apparently unfinished defendants needed more time before the upcoming hearing In
order to accomplish this defendants sought to have the hearing postponed until the
26th, ostensibly to provide Does 1-5 more time to steal plaintiff' s online data by hacking
into his Chrome browser files and decrypting his encryption keys y

8 62. On October 26, 2018, King County Superior Court ordered the return of
the 2012 Apple MacBook Pro, which defendants ignored and incredulously continued
their data theft and fraud by continuing to access and steal information as reported by

the computer’s system logs Despite defendants’ efforts to conceal their fraud, theft of

its hard drive files and the installation of hacking software - Tampermonkey, a Chrome 8

script plugin designed to collect all internet traffic history including internet commerce
related information Tampermonkey also is capable of continuously running user
scripts undetected and thereby allowing defendant’ s continual access to plaintiff’s
accounting and private, internet information z 8

63. 8 After the laptop’s data was fully copied and internet history mined, ~

'defendants`went to lengths to conceal their access by resetting the operating system
' clock to December 30, 2016 to obfuscate the log files and deleted all previous system

logs evidencing their trespass ln addition, defendants deleted traces of their access to

lnternet Chrome and the installation of the hacking software.

 

Complaint- 17 MARK PHILLIPS

288 106m AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

 

\ooo\io\oi»>,oo\\)»-\

`NNN'N‘N`NNNN)--\»-\~»-A»-\i-\+-¥»-\»-\1--\»-\
oo\io\cnn>o)~r,\)`»-\o\ooo\io\ui»l>o)-o

 

 

'Case 2:18-0\/-01804-|\/|.]|3 Document 1-1 Filed 12/14/18 Page 18 of 32

64. y 8 Plaintiff’s iCloud and built in Apple ”theft and lost application” was
thwarted by defendants sophisticated hacking techniques

65. 1 The internet browser installation of a Chrome extension TamperMonl<ey
(https: //tampermonkey. net) which itself installed a number of ”scripts,” is designed to
further access all of Chrome’ s internet history files including past browsing history,
current browsing history, Facebook passwords, online passwords, medical records

credit card information, and any information exchanged on the internet. Defendants

and Does 1-5 hacked plaintiff’s login Chrome and Google account Defendants and

Does 1-5 took great care to cover their tracks on the installation and operation of
TamperMonkey scripts
66.1 On November 21, 2018, after almost a month after a court order was

issued to defendants to return plaintiff’s property, ]eff delivered just the one 2012 Apple

Macbook Pro. 6

67. Upon delivery the 2012 Apple MacBook Pro was noticeably without its
protective case, power supply, and other accessories Ostensibly, the laptop was
returned without its accessories to delay the discovery of its breach as the power cable
was necessary to acquire before substantial analysis could be conducted. 8

68. 1 cNot coincidently, defendants filed a motion in the divorce proceedings to
immediately continue the trial citing that plaintiff had ”substantially obstructed
discovery” and that defendants had not been able to acquire any information Under

penalty of perjury defendant ]eff~stated, ”Petitioner’ s [defendants ]ennifer and

 

6 November 21, 2018 Letter from defendant Keane to Mark Re: Return of 2012
Apple MacBook Pro

 

`cbmplainc- 18 ~ MARK PHiLLIPs

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
hLARKlTHLLHS@GhUHLLIHA
206.607.9415

 

 

\:>100\10\<)14=-0)~1-4

NNN°NNNN`NN)-\Hr-\r-\»-A»~\v-\+-Av-¢o-A

 

 

`Case 2:18-cv-01804-|\/|.]P' Document 1-1 Filed 12/14/18 Page 19 of 32‘

ostensibly ]oyce] access to information about respondent has been obstructed by
respondent [Mark], to date,7

69. 8 Defendant’s own declaration states that discovery requests were issued to
plaintiff on August 23, 2018. Computer server system log files recorded the laptop was
accessed almost for a week continuously immediately prior. As well as the time of ]effs
declaration defendants had recently copied the hard drive and installed spyware on the
returned laptop on October 30, 2018, y

70. Defendants dissembled to the King County Superior Court regarding their
lack of discovery when having received over 3, 800 pages of production copying over 5
terabytes of stolen data, and employing Chrome browser hacker scripts to capture
internet data - yet, no less than a dozen times pleaded with the court to continue with
subpoenaing plaintiff’s medical records

71. ]eff’s assistant Donna participated in the fraud by lying about covering up
the efforts of defendants and the Does 1-5. On November 27, 2018, plaintiff wrote to
Donna asking if he could pick up the power supply - as the computer was returned to
him with no dongles, power cords USB cables laptop cover, or any of the normal
accessories kept with his computer. Donna responded, ”We do not have any other
(Schweickert/Phillips) computer equipment in the office,” 8 despite the fact that the
laptop logged additional equipment used in its operation just 20 minutes before it Was
returned to plaintiff y

y 72. a On November 21, 2018 (almost a month after the Court order) defendants

returned the laptop along with a letter from ]eff stating, ”With this letter we are

 

7 November 20, 2018 Declaration of Keane in support of Petitioner's Motion to
Continue Trial ,
8 November 27, 2018 Email between Phillips and Pucel Re: 2012 MacBook

 

complaint- 19 MARK PHILLiPs

288 106TH AVENUE N,E. STE. 1501
BELLEVUE WA 98004
hUHM§PHUJJPS@GhUHL£IHA
206.607.9415

 

 

¢NNNNNNN'NN»-\»-\~»-~i-A»-\»-=14pr
oo\i'o\mu>o.>ro'»-\o\ooo\io\mn>ww,»-\o

\o oo \1 o\~<.n u=~,o)`N»-\

 

 

Case 2:18-cV-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 20 of 32

providing you,with your laptop, If this is the wrong laptop, please immediately
advise.”9 y
2 y 73. ]eff lied to the court that he had authority to access plaintiff’s computers

because his clients purchased the equipment, when he knew that was demonstrably
false. y

74. On November 29, 2018, ]eff admitted under sworn testimony that he
illegally accessed plaintiff’s laptop, stating in part, ”Various computer hard drives were
imaged by forensic experts We hired in order to preserve what Was on the computers, or
to'at least preserve what could be imaged”.io

75. Defendant ]eff then lied to the Superior Court, ”There were multiple
Apple computers used by Mr. Phillips during the marriage but none of them were his.”\

76.' ]eff was informed multiple times by plaintiff that his computers were his
prior to the marriage

Plaintiff’s Damages q

77.' Plaintiff has been damaged by having to expend substantial time, money,
and resources to identify the Scope of the damage to plaintiff and the extent of
defendants (including Does 1-5) fraud, theft and destruction of property. These
damages include hiring computer technicians to assess the damage to plaintiff’s g

portable computers,' which also includes the costs of investigating the fate of plaintiff’s

larger computers and data in the control of defendants and their cohorts.

78. 2 Some of plaintist computers are believed to have been reformatted,

` yoverwritten, imaged and copied, all of which affect the integrity of any data remaining

y and effectively destroys much or all of the original data.

 

9 November 21; 2018 Letter between Keane and Phillips Re: Court Order of
October 26, 2018

m Petitioner’s Reply Declaration of T. Jeff Keane to his Motion to Continue
dated November 29, 2018, `

 

Complaim- 20 MARK PHILLIPS

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
2066019415

 

 

to co \1'0\"01 »;>`o) co »-A

NN~NNNN`NNN~»-a»-ii-¥H»-a'»-a»-»»_\~p
oo\io\mir>o)N»-\c\ooo\io\oi~»hoow»-\'c

 

 

Case 2:18-cv-01804-I\/|.]P Document 1-1 Filed 12/14/18 Page 21 of 32

' 79. 2 Plaintiff’s monetary damages are estimated to exceed $250,000.

First Cause of Action
Breach of the Computer Fraud and Abuse Act, 18 U.S.C. §1030
y (Against All Defendants)

80. Plaintiff repeats and incorporates by reference each allegation in
paragraphs 1 through 79 as if set forth fully herein.
'81. All of Plaintiff’s computers and computing devices are protected

t computersinvolved in interstate commerce within the meaning of the CFAA.

82. By their actions, each and every named Defendant and Does 1-5 acting in

concert with them either directlyaccessed plaintiff’s protected computers or instructed

~ such computers to be accessed without either plaintiff’ s knowledge or authorization

183.' Defendants, including Does 1-5, have violated the Computer Fraud and
Abuse Act, 18 U.S.C. §1030(a)(2)(C), by intentionally and without authorization

t accessing one or'more protected computers belonging to plaintiff, and by obtaining

information from such protected computers, including but not limited to confidential `
banking and accounting records belonging to plaintiff’s former company’ s clients.

f 84. Defendants, including Does 1-5, have violated the Computer Fraud and
Abuse Act, 18 UiS.C. §1030(a)(4), by knowingly, and with intent to defraud plaintiff,
accessed one or more protected computers belonging to plaintiff without authorization,

and by means of such conduct furthered the intended fraud and obtained one or more

things of value, including but not limited to confidential banking and accounting

records belonging to plaintiff,
85. j 7 Defendants, including Does 1-5, have violated the Computer Fraud and
Abuse Act, 18 U.S.C. §1030(a)(5)(B), by intentionally accessing one or more protected

 

compiaim- 21 ' , MARK PHILLIPs

288 106TH AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PHILLIPS@GMAIL.COM
206.607.9415

 

 

 

\c oo \1"0\,<:1 »l> m N,,_.\

NNN~NNNNNNH»-\»-\»-\»-\»-\J-SH|-\._»
~oo\io\m»l>o).~Na-ao`\ooo\io\;n»>QJN»-`-\oj

 

 

Case‘2:18-c\/-01804-|\/|.]P Document 1-1 Filed12/14/18 Page 22 of 32

computers belonging to plaintiff Without authorization, and as a result of such conduct,

~ recklessly caused damage to plaintiff, including but not limited to impairing the

integrity and availability of data and/or information belonging to plaintiff and by
hacking into plaintiff’s computers, rendering hard drives inoperable,` manipulating the
integrity of the computer system, deleting log files, system clocks, and changing his
passwordswithout plaintiff’s permission

8 '86. Defendants, including Does 1-5, have violated the Computer Fraud and
Abuse Act, 18 U.S.C. §1030(a)(5)(C), by intentionally accessingone or more protected
computers belonging to plaintiff without authorization, and as a result of such conduct,`
recklessly caused damage and loss to plaintiff, including but not limited to impairing
theintegrity and availability of data and/or information belonging to plaintiff by
hacking into plaintiff’s computers and changing its passwords without plaintiff’s
permission, and by causing plaintiff to incur damage and loss in the form of costs
associated with expending substantial time, money, and resources to identify the scope
of the damage to plaintiff and the extent of defendants’ fraud and theft.

87. As a direct and proximate cause of defendants’ deliberate misconduct,

plaintiff has suffered damages as alleged above, according to proof at trial, but

exceeding the Sum of $5,000 within the year preceding the filing of this complaint
8 y88. Plaintiff is entitled to a preliminary and a permanent injunction
prohibiting all defendants from accessing any of plaintiff’s computers or using

plaintiffs data stolen from its computers, and a mandatory injunction requiring the '

` return of all plaintiff’s data and/or computers in any defendants’ possession or in the

' possession of any party to whom defendants may have given the data and/or

 

computers
Complaint- 22 MARK PHILLIPS
` y ` ` 288 106TH AVENUE N.E. sTE. 1501
BELLEVUE WA 98004
MARK.PHILLH>s@GMAIL.CoM

206.607.9415

 

 

\O on \1 o\ vietnam m »-4

NNNNN`NNNN‘\-ih-Ar-\`»-l»-\H»-l)-¢r-\H
OO\IG\‘Cnrtd»QJl\Jv-\O\OOO\]G\£nt-PWNHO

 

 

Case 2:18-CV-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 23 of 32

Second Cause of Action
Trespass to Chattels
(Against All Defendants)

89. Plaintiff repeats and incorporates by reference each allegation in

paragraphs 1 through 88 as if set forth fully herein.

90. Plaintiff owns and operates valuable chattels, including its computers and
computer system, which also includes licensed computer programs such as QuickBooks ~
and Microsoft Office used by Plaintiff and for his previous entities and business and for
himself personally. g ' l

y 8 91. ~ By their acts described above, Defendants ]oyce Schweickert, ]ennifer
Schweickert, T. ]eff Keane; Keane Law Firm, Does 1~5 have trespassed plaintiff’s
computer system, without justification or authorization by plaintiff, and thereby
interfered with plaintiff’s right to possess and operate its chattels during the time
period when the computers were wrongfully accessed.

92. c Defendants ]oyce Schweickert, ]ennifer Schweickert, T. ]eff Keane, Keane
Law Finn, and Does 1-5 have, after backing into plaintiff’s computers and computing
devices, changed its passwords or ordered that its passwords be changed without

plaintiff’s permission, deleting its log files, changing its system time, thereby

' substantially interfering with plaintiff’s right to enjoy its chattels without interference

g 93. As a proximate cause of ]oyce Schweickert, ]ennifer Schweickert, T. ]eff
Keane, Keane Law Firm, and Does 1-5 wrongful, intentional and fraudulent conduct,
plaintiff has suffered damages as alleged above according to proof at trial.

9'4.r Plaintiff is entitled to a preliminary and a permanent injunction

prohibiting defendants ]oyce Schweickert, ]ennifer Schweickert, T. ]eff Keane, Keane

 

complain¢- 23 MARK PHILLIPS

288 1061'1'l AVENUE N.E. STE. 1501
BELLEVUE WA 98004
MARK.PI-HLLIPS@GMAIL.COM
206.607.9415

 

 

\ofoo\io\oiu>o)r\)¢»-\

NN¢-a\-Ai-\:»-A)-\y-\e-\»-‘\»-i»-a
HO\QCC\`IO\U'|`l-P-UJNt-AO

NNNNNN
oo~\io\oiq>oa

N‘
N`

 

 

CaS€ 2218,-CV5018O4-|\/|.]P DOCUm€nt 1-1 Filed 12/14/18 Page 24 Of 32

Law F irm and Does 1-5, from using, interfering or intermeddling with plaintiff’s

computers and/or its computer data. g

Third Cause of Action
_ Conversion
(Against All Defendants)

'95. ' Plaintiff repeats and incorporates by reference each allegation in

paragraphs 1 through 94 as if set forth fully herein.
, y96. Defendants ]oyce Schweickert, ]ennifer Schweickert, T. ]eff Keane, Keane

Law Firm and Does 1-5 have willfully interfered with plaintiff’s computers, taking
possession of certain plaintiff’s computers at different points in time from 2017 through
the Winter of 2018, These defendants’ possession of plaintiff’s computers Was to the
exclusion of plaintiff and prevented plaintiff from any use or enjoyment of the
computers during the time that defendants possessed them.

97.y As a proximate cause of defendants ]oyce Schweickert, ]ennifer
Schweickert, T. ]eff Keane, Keane Law Firm and Does 1-55’ wrongful, intentional and
fraudulent conduct, plaintiff has suffered damages as alleged above according to proof
at trial.

PRAYER FOR RELIEF

98. WHEREFORE, plaintiff Mark Phillips prays for judgment against
defendants,` jointly and severally, as follows:
99. For actual and consequential damages in an amount to be determined at

trial, but believed at this time to exceed $250,000;

 

complaint-924 y MARK PHILLIPs

288 106TH AVENUE N.E. STE. 1501 l
BELLEVUE WA 98004
MARK.PI~HLLIPS@GMAIL.COM
206.607.9415

 

 

 

 

Case 2:18-cv-01804-|\/|.JP Document 1-1 Filed 12/14/18 Page 25 of 32
1 100. For the imposition of a constructive trust upon defendants’ ill-gotten gains
_ 2 as a result of the tortious activities detailed above, and disgorgement of said gains;
f 3 j g 101.y For prohibitory injunction barring defendants from in any way accessing
4/ plaintiff’s computers, or using information stolen from plaintiff, for any purpose;
5 y 8 102. For a mandatory injunction requiring all persons in possession of data
y 6 , stolen from plaintiff to return such to plaintiff immediately and certify that they have y
7 kept no copy or forwarded it to others;
t, 8 103. 'For exemplary damages for defendants’ misconduct in an amount to be
g 9r determined at'trial;
`10 104. For attorney’s fees to the extent permitted by law;
11 105. y For costs of suit; and
12 106. Such other and further relief as this Court deems just.
13 j
14 DEMAND FOR ]URY TRIAL
15 Under Fed.R.Civ.P. 38(b), Plaintiff demands jury trial of all issues raised by the
16 Complaint. 7
17 ,
13 ` Date: December 14, 2018
19 ,
20 By:
22 Mark Phillips
23 ~ Pro` Se
24
25 ,`
26
27 Compiaim- 25 MARK PHILLIPS
' 28 ` ` ' 288 1061"HAVENUE N.E. sTE. 1501 '
BELLEVUE WA 98004
MARK.PI-HLLIPS@GMAIL.COM
206.607.9415

 

 

 

 

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 26 of 32

Exhibit 4

Email Between Mark Phillips and Ally Nelson and ]eff Keane dated October 19, 2018
Re: Delivery of Computers

Exhibit 6

yAcc"ompanying Letter by ]eff Keane dated November 215*, 2018 Regarding Court Order
' of October 26“‘, 2018 Return of Phillips’ 2012 Apple MacBook Pro

Exhibit 9

Health Related Information Has been Redacted, Defendant Attorney T. ]effrey Keane’s
Admission to Hacking a Theft of Data Under Penalty of Perjury.

Case 2:18-cv-01804`-|\/|JP Doclln%e‘ht 1-1 Filed 12/14/18 Page 27 of 32

 

email Mark Phrmps <mm.phmips@gmii¢>om>

~ g , x
a EYl: Delivery`of Computers

, 2 messages

 

Auy Nelson <aen@qieaneiaw.com>~ Fn, ocr 19, 2018 ar 10:31 AM
To: Mark thips <mark.phillips@gmail.oom> 2 `
Cc' Jeff Keane <ljk@tjkeanelaw.com> f 2

Mark,

l’m writing to let you know that Fleetfoot Messenger Servioe has picked up the computers and computer related gear belonging to you from our oflice this momlng,
and will be delivering it to Reed Yurchak’s office by 2pm this aftemoon. l called Mr. Yurchak’s oflice when l scheduled the delivery and ooniimied that someone
would be available to receive it during the delivery window today. We also sent a receipt with the messenger which details the items being denvsred (ihore are two
copies of the reoeipt--one'which will be signed and returned to us, and one for your reoords).

Thanks, , y ' ' _'

yAlly E,. Nelson
Lega| Assistant

items LAw ancEs

100 NE Northlake Way, Suite 200
l Seatile, WA `98105

(direa) 206438-3125
, (rax) 206~632-2540

 

j y Mark Pnillips <mark.`phiiups@gmaii.oom> y Fri, oct 19, 2018 at 12:39 PM
To: Ally Nelson <aen@tjkeanelaw.com> 1
Cc: Jeff Keane <'tjk@tikeanelaw.com>

Jeff,

Thank you for retuming some of my over computers However, what is noticeably missing is my 2015 MacBook Pro which is remotely encrypted - remotely
locked, internet connected and notiiies me of its last location - as well as the associated computer accessories from the my cities on Queen Anne. This laptop and
the accompanying hard drives which it backed up to were specifically monitored for illegal and unauthorized access and logged such activity for this particular
situation l am demanding its immediate return as any access to the devices would be further breaches in CFAA 18 U.S.C. Section 1030 (htlps://en.wikipedia.org/
wikiIComputer_Fraud'_and__Abuse_Ad).

', Jennifer ran share with you when l caught her exceeding her authority on this laptop and took a screenshot. This is not acceptable behavior in “no-fault_" marriage
dissokition. '

Mark ,
[Quoied text hidden}

 

CaSe 2:18-cv-01804-|\/|.]P DcH*iUient 1-1 Filed 12/14/18 Page 28 of 32

100 NE NORTHLAKE WA¥, SUITE 200

KEANE LAW OFFICES y SEATTLE, WASllfNGTGN 98105

(206) 43 8-3'/37y FAcerrer (206) 632~2540

T. Jej$‘ey Keane
DrREcr: (206) 43 8-3735
EMArL: tjk@tjkcanelaw.ccm

November. 21, 2018

Mr. Mark Phillips
c/o Reed Yurchak
1215 120th Avenue NE, Suite 110
Bellevue, WA 98005
RE: ` court order of october 26,1201 s
Dear Mark:

With this letter we are providing you with your laptop, If this` rs the wrong laptop, please
immediately advise

Very truly yours,

l a
T. Je c

enclosure

g 10
11
12

'13

14` `

15

16

17

18 `

19 f lf
20 j' personal knowledge of the matters stated;

'21@

22

23

24

25

`Case 2:18-cv-01804-|\/|.]P Docur‘@§)ntq.-l Filed 12/14/18 Page 29 of 32

The Hon. Regina Cahan
Noted: November 30, 2018
Without Oral Argument

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

 

IN AND FOR THE COUNTY OF KING_
In lie the Marriage of.' )
JENNIFER P. SCHWEICKERT, ) NO. 18-3-01411-9 SEA
)
Petition€r, ) `REPLY DECLARATION OF T.
> JEFFREY KEANE IN
VS; ) SUPPORT OF PETITIONER’S
) MOTION TO CONTINUE
MARK EDWARD PHILLIPS, ) TRIAL DATE
_ ; Respohd¢nf_-___ )

 

~ T. JeHrey Keane, being first duly sworn upon oath, under penalty of pcrjnry hereby
deposes and says:

1. l am over the age of majority, am competent to testify herein, and have

2. 1 have reviewed the opposition to the motion and note three themes from

: rcspondent, which this response addresses in turn:

a. Discovery is already ‘substantially complete;’
b. Petitioner has already subpoenaed (and, presumably, obtained) all relevant

materials relating to respondent

REPLY DECL. or 'r. JEFFREY KEANE IN KEANE LAW DFFICES
sUPPoRT 01= PETITIONER’$ MorroN To too Nr»; millers way, sure zoo
coN'nNuE TRrAL DATE - 1 searle washington 98105

206-438-3737 ' Facsimiic 206-632-2540

 

 

110' `

ll

12

13

Case 2:18-cv-01804-I\/|JP Document 1-1 Fi|eo| 12/14/18 Page 30 of 32

 

 

 

14
15
16
117

18

20

21

`23`

24

25

'C. g ' Petitioner Accessed My Computer
` " 12 One must use care when addressing what Mr. Phillips claims is ‘his’ He

y entered the rnarriage with no money and few possessions and, thus, anything purchased was':
I,

d purchased by petitioner. Further, when Mr Phillips lett petitioner’ s horne 111 August, 2017, he
fleft with an Apple computer, according to petitioner. There were multiple Apple computers ` y
19 f
g used by Mr Phillips during the marriage but none of them were his. Various computer hard '

y drives were imaged by forensic experts we hired in order to preserve what was on the

22 `l computers or to at least preserve whatcould be imaged;

18. Mr. g Phillips’s entire declaration in opposition to the motion concerns`his`

, unhappiness`about this imaging. There is nothing nefarious or sinister about the preservation

of the information which was on our client’s computer prior to the time it was surrendered to

 

 

 

~ REPL\' DECL or 'r JEFFREY KEANE 1N KEANE LAW OFFICES
' , sUPPoRT or PETi'rioNER’s Mo'rioN To , 1 100 NE woman way, ssa zoo

CONTINUE TRIAL DATE- 7 ~ S¢aftl¢, Washinat<m 98105
1 , 206-438-3737¢ Facsimu¢ 206-632-2540

 

 

 

 

10

ll~

12,,

13

14

15

16

18

20

`22
23'

24'

25

Case 2:18-Cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 31 of 32

Mr. Phillips.s Nor does the existence of an imaged hard drive justify respondent’s efforts to

obstruct and frustrate what could be relatively routine discovery in a short term marriage

' dissolution case;

D. Respondent’s Claimed University Enrollment
y 19, Finally, Mr. Phillips claims that a delay in the trial date will hamper his efforts

to begin, at age 44, university training in New Zealand. Notably, nothing provided by

7 respondent proves he: a) has applied for admission to university; b) is eligible for admission

to university; c) is required by some external force to start university in February, 2019 (in

this regard it should be noted that respondent has not worked since 2010 so his desire to return

' to school has been long in gestation) as opposed to some other date, and; d) has arranged a

method of financing study outside the United States;

y 20. ' As with many claims by Mr. Phillips, care should be taken to examine what,
exactly, he provides to support what he says. He actually gave this Court nothing which
supports the argument that a trial continuance will frustrate this new claimed educational
undertaking y

21. Finally, as described above, much of the delay in accessing discoverable

f material has resulted from respondent actively impeding, or passively not facilitating, the
19 1 ~
`l, . . .

1 discovery process Everything now sought could have been obtained already but for the

21 l resistance from respondent To both complain about a trial date delay and act in a manner g

2 which slows routine discovery processes should be seen for what it is; y

CONCLUS!ON
y 22. Respondent has basically produced nothing in discovery while contending

otherwise yHis full cooperation with prior efforts to obtain discovery would have put this case

REPLY DECL. OF T. JEFFRE¥ KEANE lN KEANE LAW OFFICES

y 1 SUPPORT OF PETITIONER’S MOTION TO 100 NE Northtake Way, Suite 200
' CONTINUE TRIAL DATE - 8 Seattle, Washing¢<m 98195

206~438'3737 ' Facsimilc 206-632-2540

 

 

 

10
y ii
12

13

14`

15_

16
17

18

191

y 20
21

22

, 24 ‘

2312

25 l

 

Case 2:18-cv-01804-|\/|.]P Document 1-1 Filed 12/14/18 Page 32 of 32

in a completely different posture Instead petitioner is left to dig out of third parties the very
, information which respondent has possessed at all times dating back to the start of the 1 '
marriage, There is no great need to pillory or criticize these tactics---they are common to lots

of litigated matters;

23. y But this approach does set back the efficiency one strives to obtain in

discoveryjeft`orts. Petitioner’s request for a trial date change is modest, and tailored to the

' need to gather what is described above in order to prepare for trial;

24_ Petitioner respectfully requests that the Court grant the motion and delay trial
by 90 days.

l SWEAR yUNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

~UNITED STATES OP AMERICA AND THE STATE OF WASHINGTON THAT THE

ABOVE AND FOREGOING IS TRUE AND CORRECT.

Signed at Seattle, Washington this 29th day of November, 2018.

 

 

 

REPLY DECL. OF T. JEFFREY KEANE IN KEANE LAW UFFICES

` SUPPORT OF PETITIONER’S MOTION TO 100 NE Norihlake Way, Suite 200
, CONTINUE TRIAL DATE - 9 Seattlc, WBSNRS'M 93105

206'438-3737 ' Facsimile 206-632-2540

 

